DETAILED ACTION
This communication is responsive to Amendment filed 08/02/2021.  
As a result of the amendment claims 1, 8 and 15 have been amended.  
Claims 1-21 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-21 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a corruption detection platform to identify data corruptions in custom indexes and/or skinny tables at runtime upon execution of a data retrieval request.
Claims 1, 8 and 15 are considered allowable since (1) the rejections given under 35 U.S.C. 101 have been withdrawn because of the amendment; (2) the prior art of record fails to teach and /or suggest “identifying, during runtime execution of a data transaction thread, one or more programmatic code markers associated with contextual data about the data transaction thread interacting with one or more data tables associated with a database, the one or more data tables used to efficiently retrieve data from the database;

identifying one or more corrupted supporting data structures of the one or more supporting data structures using the contextual data; and 
performing, during runtime execution of the data transaction thread, a data corruption detection action associated with the one or more corrupted supporting data structures”.  
Therefore, claims 1, 8 and 15 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-7, 9-14 and 16-21 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158